REQUESTED BY: Rex Amack Director, Nebraska Game and Parks Commission
On April 2, 2004, you requested a formal opinion from the Attorney General's Office regarding whether a veteran who was given a "general discharge" would be eligible for a lifetime hunting and fishing permit issued by the Nebraska Game and Parks Commission ("Commission") under Neb. Rev. Stat. § 37-420 (Reissue 1995). Your request followed the recent Attorney General Opinion dated March 30, 2004 which concluded that a veteran who receives an "honorable discharge" is not the same as one who has received a "general discharge," pursuant to Neb. Rev. Stat. § 80-401.01 (Supp. 2003). For the reasons set forth below, we conclude that a veteran who was given a "general discharge" would not be eligible for a lifetime hunting and fishing permit issued by the Commission.
Veterans Given a "General Discharge" are not Eligible for a Lifetime Hunting and Fishing Permit Pursuant to Neb. Rev. Stat. § 37-420, "any veteran of any war as defined in section 80-401.01" and who meets certain specific criteria, such as disability and age, is eligible for an exemption from the "payment of any fees . . . established by the commission . . . for the privilege of fishing or hunting in Nebraska." Neb. Rev. Stat. § 80-401.01 defines "veteran" with respect to nine separate conflicts: (1) the Spanish-American War, (2) World War I, (3) World War II, (4) the Korean War, (5) the Vietnam War, (6) Lebanon, (7) Grenada, (8) Panama, and (9) the Persian Gulf War. A veteran of each of these conflicts is defined in pertinent part by having received "an honorable discharge, or its equivalent" from military service.
On March 30, 2004, this office released an Opinion that interpreted the phrase "an honorable discharge, or its equivalent." That opinion concluded that "there is no equivalent to an honorable discharge, and therefore that characterization of service should not be compromised by including a general discharge (under honorable conditions) as its equivalent when determining veterans' eligibility for Nebraska benefits."
Based on the prior opinion of this office that no other category of discharge is "equivalent to" an honorable discharge from military service, Neb. Rev. Stat. § 80-401.01 defines a veteran as only those who have received an honorable discharge from the military. Thus, the provisions of Neb. Rev. Stat. § 37-420, which provides for an exemption from the payment of fees for hunting and fishing permits for a qualifying veteran, only applies to those who have received an "honorable discharge," and not to those who have received a "general discharge."
                               Conclusion
Based on the above, it is our opinion that a veteran who was given a "general discharge" from the military would not be eligible for a lifetime hunting and fishing permit under Neb. Rev. Stat. § 37-420. Only those veterans who have received an "honorable discharge" are eligible for such permits.
Sincerely,
                                        JON BRUNING Attorney General
                                        Natalee J. Skillman Assistant Attorney General
Approved:
______________________________ Attorney General